Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on January 30, 2019 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the prior art of record in the Written Opinion associated w/ PCT/JP2018/005945 (i. e. the Applicants’ parent application).  No further comment by the U. S. examiner regarding the art discussed in this Written Opinion is deemed necessary by the U. S. examiner.
The Indian examiner in the Indian patent examination document no. 201917003325 has submitted that U. S. 2009/0252659 A1 describes the base process and system for extracting carbon dioxide out of a combined gas stream that was emitted from a gas turbine (11) and also from a boiler (15): please note at least the figure illustrated on the face of this U. S. 2009/0252659 A1.  The Indian examiner conceded that this U. S. 2009/0252659 A1 did not teach the Applicants’ claimed provision of a SCR unit in the exhaust gas treatment train (for the abatement of NOx), but submitted that this difference would have been obvious in as much as such provision of SCR units in the exhaust gas treatment trains associated w/ gas turbines is already known from the teachings provided in JP 2004/019484.
This particular line of reasoning is not well taken by the U. S. examiner because the Indian examiner did not provide any credible motivation to modify the teachings of this U. S. 2009/0252659 A1 by including the SCR unit alluded to in the disclosure provided in this JP 2004/019484.  The Indian examiner simply submitted that the ordinary routineer can arrive at the invention of at least the th page in this Indian patent examination document ascribed an application number 201917003325 for further details).  However, this line of reasoning did not provide any incentive or motivation to include the SCR unit alluded to in JP 2004/019484 into the exhaust gas treatment train present in the process and system set forth in U. S. 2009/0252659 A1 that was not extracted from the Applicants’ own specification.  At least the SUMMARY OF THE INVENTION provided in this U. S. 2009/0252659 A1 is silent w/ respect to the presence of NOx in the exhaust gas being problematic.
For at least these reasons, the U. S. examiner will not sustain any rejections based on the references discussed in this Indian patent examination document ascribed an application serial number 201917003325.
The search of the U. S. examiner did not produce any references that any more relevant than the art already provided in the Applicants’ IDS’s filed on Oct. 16, 2020 and also on Jan. 30, 2019.  Hence, no PTO-892 forms are being provided w/ this office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736